
	
		II
		109th CONGRESS
		2d Session
		S. 3941
		IN THE SENATE OF THE UNITED STATES
		
			September 26, 2006
			Mr. Santorum introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to fully allow
		  students to live in units eligible for the low-income housing credit, and for
		  other purposes.
	
	
		1.Clarification of student
			 housing eligible for low-income housing credit
			(a)In
			 generalSection 42(i)(3)(D)
			 of the Internal Revenue Code of 1986 (relating to certain students not to
			 disqualify unit) is amended by striking all after clause (i) and inserting the
			 following:
				
					(ii)entirely by
				full-time students if such students are—
						(I)single parents
				and their children,
						(II)married and file
				a joint return, or
						(III)adult students
				fulfilling the requirements for a secondary school education or secondary
				education equivalency diploma.
						For
				purposes of determining whether a unit is occupied by a full-time student, an
				individual under the age of 19 years who attends kindergarten through grade 12
				shall not be taken into
				account..
			(b)Effective
			 dateThe amendment made by this section shall take effect on the
			 date of the enactment of this Act.
			
